PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Hu et al.
Application No. 16/127,843
Filed: 11 Sep 2018
For: METHODS AND COMPOSITIONS FOR MICROWAVE CATALYTIC AMMONIA SYNTHESIS
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed January 14, 2021, to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Richard T. Timmer appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party in whose behalf he/she acts.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring Inventor’s Oath or Declaration (Notice) mailed October 7, 2020. The issue fee was timely paid on January 7, 2021.  Accordingly, the application became abandoned on January 8, 2021. A Notice of Abandonment was mailed January 14, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of Oaths or Declarations for all the joint inventors, (2) the petition fee of $2,100.00 and (3) a proper statement of unintentional delay.

Petitioner should note the Notice of Allowance and Fee(s) Due mailed October 7, 2020, required a payment of the issue fee in the amount of $1,200.00, due on or before January 7, 2021. Petitioner submitted an insufficient amount of $600.00 on January 7, 2021. Therefore, as authorized, petitioner’s deposit account has been charged an additional $600.00 for the remaining balance of payment of the issue fee. 

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

This application is being referred to the Office of Data Management for further processing into a patent.

Telephone inquiries concerning this decision should be directed to Jamice Brantley at (571) 272-3814.
Telephone inquiries regarding the status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.



/ANDREA M SMITH/Andrea Smith
Lead Paralegal Specialist, Office of Petitions


Cc: Richard T. Timmer
       Innovators Legal
       1266 West Pacers Ferry Road N.W. #609
       Atlanta, GA 30327